Citation Nr: 0032926	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-11 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
undifferentiated type, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Eli Rojas Davis, M.D.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to July 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

Eli Rojas Davis, M.D., testified on behalf of the appellant 
at a hearing held at the RO on August 12, 1999.  A transcript 
of that hearing has been associated with the record on 
appeal.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.103 (2000).  At a September 1999 VA mental 
disorders examination, the appellant reported that he 
received disability benefits from the Social Security 
Administration.  VA is obligated to obtain any relevant 
records held by any Federal department or agency that the 
claimant has identified and authorized VA to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. at 2096, ___ (to be codified at 38 U.S.C. § 
5103A(c)).  The RO has not attempted to obtain these records.  

At the 1999 examination, the examiner noted that she had 
reviewed the claims folder including Dr. Rojas's testimony at 
the August 1999 hearing.  Dr. Rojas testified that the 
appellant is unemployable due to his service-connected 
schizophrenia.  Although the VA examiner purportedly read 
this testimony, the examiner failed to note that the 
appellant has contended that his unemployability is due to 
the effects of his mental disorder.  The examiner also failed 
to indicate what factors and objective findings support or 
rebut the appellant's contention.  Instead, the examiner 
noted that the section of the examination worksheet 
pertaining to the appellant's employability was not 
applicable to her examination of the appellant because the 
appellant had retired from his job in 1996.  The examiner 
failed to address the appellant's employability elsewhere in 
the examination report.  Because of the examiner's failure to 
address this issue, the examination of the appellant is not 
complete.  Accordingly, an additional examination of the 
appellant is required.  See Green v. Derwinski, 1 Vet. App. 
121 (1991) (holding that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The appellant should be afforded a VA 
psychiatric examination by a board of two 
psychiatrists, who have not examined the 
appellant previously, to determine the 
severity of his service-connected 
schizophrenia.  The claims folder and a 
copy of this REMAND should be made 
available to the examiners for review 
before the examination.  The examiners 
should offer an opinion as to whether the 
appellant is unemployable due to his 
service-connected disability.  The 
examiners should note what factors and 
objective findings support that opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


